Citation Nr: 1708186	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder, not otherwise specified (NOS) and alcohol dependence.

2. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depressive disorder NOS, and alcohol dependence.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to November 1985. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2012 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, denying service connection for a psychiatric disorder including depression and substance abuse.  

Given that an August 2007 final RO rating decision denied the same claim as above, the Board revises the appeal to a petition to reopen.  See 38 C.F.R. § 3.156(a) (2016).  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  This is based on the near identical factual bases of the previous and present claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Veteran now claims entitlement to service connection for PTSD in this case, not claimed back in 2007.  Accordingly, service connection for PTSD will be considered as a new claim, on the merits.  

The Veteran's attorney's correspondence received December 2016 provided further argument.  The attorney has since indicated that the Veteran has no further evidence to provide, and withdrew a prior Board videoconference hearing request.  See 38 C.F.R. § 20.704(e) (2016).  

The Board is reopening the claim for a generalized psychiatric disorder.  The claim for service connection for an acquired psychiatric disorder including depression and PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2007 RO rating decision denied the original claim for entitlement to service connection for depression/nervous condition and substance abuse/alcohol abuse (then formally listed as two separate matters for claimed nervous condition and substance abuse).  The Veteran did not appeal the decision. 

2. Since then, additional evidence has been received that raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The August 2007 RO rating decision denying service connection for depressive disorder and alcohol dependence is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.200, 20.201, 20.202 (2016).

2. New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given that the Board is reopening the Veteran's claim and remanding the issue for additional development, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Previously, the RO's August 2007 rating decision denied service connection for the benefit sought.  The Veteran's claimed psychological disorder was considered in the form of two separate claims, one for service connection for depression/nervous condition, the other for substance abuse problem/alcohol abuse.  The claim of service connection for a general nervous condition was denied for lack of causation, the required medical linkage between the condition and the Veteran's military service.  Service connection for alcohol abuse and other forms of substance abuse were denied because of VA law precluding recovery for the same on a direct basis.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(d) (2016).  The Veteran did not appeal from this rating decision and did not submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore the August 2007 rating decision is final and binding.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Reviewing the evidence obtained since the last decision, the Board finds that there are additional sources of evidence that support the claim on the merits.  First, there are several lay witness statements provided from another individual with whom 
the Veteran served from between 2010 and 2015, stating he recalled that the Veteran had experienced considerable life stress and problems and apparently "had not been the same" since he left military service.  In addition, the March 2012 correspondence from Dr. M.P., a private psychologist, provides the Veteran's treatment summary and long list of current mental health symptoms, and indicates that these manifestations began post-service.  The report does not directly link depression or similar mental health disorder (other than PTSD) to the Veteran's service, but supports that conclusion.  

In light of the foregoing, the Board finds that "new and material" evidence has been received to reopen the previously denied claim.  See 38 C.F.R. § 3.156(a) (2016).  While there is additional evidence which disfavors the claim, including a November 2011 VA Compensation and Pension examination report, weighing of the competent evidence is usually precluded when determining whether to reopen.  See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995) (weighing of evidence is not permitted at the reopening stage, except in the very limited situation where the evidence is "so overwhelmingly against the claim that regardless of new and probative evidence, there is no 'reasonable possibility' the claim could be allowed").

Accordingly, the claim is reopened.  Further development will requested pursuant to the remand below.


ORDER

New and material evidence having been received, the claim for service connection for depressive disorder NOS and alcohol dependence is reopened; the appeal to this extent is granted.


REMAND

The reopened claim of service connection for a generalized psychiatric disorder must be remanded for de novo (on the merits) review.  The claim is also revised to include the additional claimed condition of PTSD.  

The claim further requires additional development to supplement the record.  As indicated, the Veteran underwent VA examination November 2011 for mental disorders which provided findings that weighed against this claim.  The Board finds that a re-examination is required.  Looking at the November 2011 examination report, the conclusion was that the claimed psychiatric condition was less likely than not due to military service.  With regard to PTSD, it was indicated that while the Veteran had a verifiable stressor to support his claim, he did not meet the full diagnostic criteria for PTSD.  With regard to a generalized psychiatric disorder, moreover, while the Veteran had depression symptoms, his substance abuse appeared to be the predominant issue.  The examiner further observed that the Veteran endorsed a history of heavy alcohol use and treatment prior to the military; it appeared that the Veteran's anxiety and depression began prior to the military.  The examiner did not address further the etiology of depression and/or anxiety, finding instead that these disorders were secondary to the Veteran's chronic substance dependence issues.   
 
Based on what evidence shows so far, that another examination is required.  The Board agrees in this regard with the recent argumentation provided by the Veteran's attorney.  For purpose of PTSD as a portion of this claim, the March 2012 private psychologist report outlining the Veteran's symptomatology and indicating linkage to in-service events must be considered for review by a VA examiner.  For the claimed generalized psychiatric disorder, it should be addressed whether the Veteran clearly and unmistakably had depression or anxiety pre-existing service, and if so, whether it was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b).

For future purposes, if the Veteran is adjudicated service-connected for an underlying psychiatric disorder, there is available secondary service connection for a pattern of substance abuse but only if clearly the result of the underlying disorder.  See generally, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  It remains the case that disability primarily attributed to substance abuse is not compensable under VA law.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA outpatient treatment records that are not already associated with the claims file.

2. Schedule the Veteran for VA examination for mental health disorders.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Initially provide a comprehensive diagnosis of all current mental health disorders, including assessment of whether the Veteran has PTSD; depressive disorder; anxiety disorder; and or a substance abuse disorder (and whether currently active or in remission).  

With regard to PTSD, assuming a diagnosis is confirmed in accordance with the DSM-V criteria, indicate whether the condition is etiologically linked to a verified in-service stressor.  For this purpose, consider that under current VA law a stressor is presumed to have occurred if related to the Veteran's fear of hostile military or terrorist activity and otherwise meets the criteria set forth under 38 C.F.R. 3.304(f)(3).  

With regard to claimed depressive or anxiety disorder, or any other generalized psychiatric condition (other than substance abuse), indicate whether this disorder clearly and unmistakably pre-existed military service.  

If a psychiatric disability clearly and unmistakably pre-existed service, then further indicate whether it was clearly and unmistakably not aggravated in service.  

If however, depression/anxiety did not pre-exist service, the examiner must opine whether these conditions were 
at least as likely as not (50 percent or greater probability) incurred in military service.  

A fully reasoned opinion rationale is requested for purpose of addressing the above inquiries.  If the examiner is unable to provide a definitive opinion, then he or she should indicate this and explain the basis for the determination.

3. Readjudicate the claim for service connection for a psychiatric disorder, including PTSD and depression, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


